



Exhibit 10.28
MUTUAL SEPARATION AGREEMENT AND RELEASE
This Mutual Separation Agreement and Release ("Agreement") is made by and
between Mike Bums ("Employee") and Gigamon Inc. (the "Company") (collectively
referred to as the "Parties" or individually referred to as a "Party").
RECITALS
WHEREAS, Employee is employed by the Company;
WHEREAS, the Parties entered into a Change in Control Severance Agreement, dated
July 29, 2014 (the "CIC Severance Agreement"), which set forth certain
separation payments and benefits to which Employee would become entitled upon a
qualifying termination of employment from the Company;
WHEREAS, Employee signed an Employee Agreement Regarding Proprietary Information
and Inventions with the Company, dated July 23, 2014 (the "Confidentiality
agreement");
WHEREAS, Employee holds the equity awards listed on Appendix A attached hereto
to purchase or receive shares of the Company's common stock (the "Equity
Awards"), which are each subject to the terms and conditions of the Gigamon Inc.
2013 Equity Incentive Plan and the award agreements memorializing such Equity
Awards (collectively, the "Equity Agreements") as appropriate;
WHEREAS, Employee and the Company have mutually agreed to terminate Employee's
employment relationship with the Company, effective February 28, 2017 (the
"Separation Date"); and
WHEREAS, if the Employee remains employed through the Separation Date or if
Employee is terminated by the Company without Cause or the Employee terminates
for Good Reason, Employee will be entitled to the severance benefits set forth
in Section 2 below, subject to the Employee executing and not revoking this
Agreement and a supplemental release in accordance with the terms below; and
WHEREAS, the Parties wish to resolve any and all disputes, claims. complaints,
grievances, charges, actions. petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to. any and all claims arising out of or in any way related to
Employee's employment with or separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:







--------------------------------------------------------------------------------





COVENANTS
1.
Separation Date, Employment Status; Acknowledgments.

a.Separation Date. Employee's employment with the Company will terminate on the
Separation Date, or earlier as provided in Section 1.b (the date of Employee's
Actual Separation of employment with the Company, the "'Actual Separation
Date'"). On the Separation Date, and if requested by the Company on the Actual
Separation Date, Employee will execute and not revoke the Supplemental Release
Agreement attached hereto as Appendix B, which shall be on terms substantially
similar to those set forth in Section 5 below with respect to the period between
the Effective Date and the Actual Separation Date (the "Supplemental Release").
Until the Separation Date Employee's primary responsibilities will be as an
advisor reporting to the Company's CEO.
b.Employment Status. Employee is free to terminate Employee's employment at any
time prior to the Separation Date, for any reason or for no reason. Similarly,
the Company is free to terminate Employee's employment at any time prior to the
Separation Date, for any reason or for no reason subject to the terms of this
Agreement. As described in Section 2, Employee may be entitled to severance
benefits depending on the circumstances of Employee's termination of employment
with the Company. For avoidance of doubt, Employee's change to service as an
advisor reporting to the Company's CEO will not trigger the Employee's right to
terminate his employment for Good Reason under the CIC Severance Agreement.
c.Base Salary and Benefits. Until Employee's Actual Separation Date, Employee
will continue to receive Employee's base salary and to participate in the
Company's benefit programs in accordance with their respective terms and
conditions. Employee's Equity Awards will continue to vest pursuant to their
existing terms through the Actual Separation Date, such that if the Actual
Separation Date occurs on the Separation Date, each Equity Award will be vested,
and, if applicable, exercisable, to the extent provided on Appendix A, subject
to potential additional vesting as provided for in Section 2.b. if Employee's
employment is terminated by the Company other than for Cause or if Employee
terminates for Good Reason. Employee's health insurance benefits shall cease on
the last day of the month in which the Actual Separation Date occurs, subject to
the Employee's rights to continue his health insurance under COBRA, and the
COBRA benefit described in Section 2.c below, if applicable. Except as provided
in this Agreement. Employee's participation in all benefits and incidents of
employment, including, but not limited to, vesting in incentive awards and the
accrual of bonuses, vacation, and paid time off will cease as of the Actual
Separation Date.
d.Bonus. If the Employee remains continuously employed through the Separation
Date or if Employee is terminated by the Company without Cause or the Employee
terminates for Good Reason, Employee will be eligible to receive a cash bonus in
accordance with the terms and conditions of the Company's bonus plan (the Bonus
plan") as if Employee remained continuously employed through the Separation
Date. Any bonus earned under this Section 1.d will be paid in a lump sum, less
applicable withholding, to Employee on the date such bonuses are otherwise
payable to other Company executives under the terms of the Bonus Plan but in no
event later than March 15. 2017.
e.Accrued Payments. Upon the Actual Separation Date. the Company will pay
Employee (i) the Employee's accrued but unpaid salary and accrued but unused
vacation. in each case as accrued through the Actual Separation Date. and (ii)
any unreimbursed business expenses required to be reimbursed pursuant to the
Company's n01mal and customary business expense reimbursement procedures.
2.Consideration. In consideration for Employee's release and waiver of claims
set forth in this Agreement and in the Supplemental Release, if Employee remains
employed with the Company through the Separation Date, or, if prior to the
Separation Date, Employee's employment with the Company is terminated by the
Company without Cause, or the Employee terminates for any reason, then, subject
to Employee executing and not revoking this Agreement in accordance with its
terms and executing and not revoking the Supplemental Release in accordance with
its terms, Employee will receive the following:
a.Cash Severance. The Company will pay Employee a lump sum payment equal to the
sum of (i) $160,000 and (ii) only if Employee is terminated by the Company
without Cause or the Employee terminates for Good Reason prior to the Separation
Date, an amount equal to Employee's base salary that he would have been paid
between the Actual Separation Date and the Separation Date in each case less
applicable withholdings and payable in accordance with the Company's normal
payroll practices within ten (10) days of the Supplemental Release Effective
Date (as defined in the Supplemental





--------------------------------------------------------------------------------





Release). The payment in this section satisfies the Company's obligations set
forth in Section 3(a)(i) of the CIC Severance Agreement.
b.Equity Vesting Acceleration. On March 14, 2017, Employee will be entitled to
the acceleration of the vesting of his Equity Awards as to the unvested portion
of each Equity Award that would have vested had Employee continued to be
employed with the Company through the date that is six (6) months following the
Actual Separation Date (or following the Separation Date if such termination
occurs prior to the Termination Date on account of a termination without Cause
by the Company or by Employee for Good Reason in accordance with Section 4). The
vesting acceleration in this section satisfies the Company's obligations set
forth in Section 3(a)(ii) of the CIC Severance Agreement.
c.COBRA Reimbursements. The Company will reimburse Employee for the costs of
premiums pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amend ("'COBRA") for such coverage (at the coverage levels in effect
immediately prior to Employee's termination of employment) until the earlier
of(i) a period of six (6) months from the Actual Separation Date or if Employee
is terminated by the Company without Cause or the Employee terminates Good
Reason, the Separation Date, or (ii) the date upon which Employee and/or
Employee's eligible dependents becomes covered under similar plans.
Notwithstanding the preceding, if the Company determines in its sole discretion
that it cannot provide COBRA reimbursement benefits without potentially
violating applicable law (including, without limitation. Section 2716 of the
Public Health Service Act), the Company will instead provide the Employee a
taxable payment in an amount equal to the monthly COBRA premium that the
Employee would be required to pay to continue the Employee's group health
coverage in effect on the date of termination of employment (which amount will
be based on the premium for the first month of COBRA coverage), which payments
will be made regardless of whether the Employee elects COBRA continuation
coverage and will commence in the month following the month of the Actual
Separation Date and continue for the period of months indicated in this section.
The payments in this section set forth in this section satisfy the Company's
obligations under Section 3(a)(iii) of the CIC Severance Agreement.
d.Notwithstanding anything in this Section 2 to the contrary, if the Actual
Separation Date or if Employee is terminated by the Company without Cause or the
Employee terminates without Good Reason the Separation Date occurs during the
Change in Control Period (as defined in the CIC Agreement) or following a Change
in Control under circumstances that otherwise would make Executive eligible for
the benefits under this Section 2, then Executive may be eligible for the
enhanced benefits under Section 3(b) of the CIC Agreement in lieu of the
benefits under this Section 2, in accordance with the terms of the CIC
Agreement. All payments and benefits under this Agreement shall be paid or
provided in accordance with Section 4(c) of the CIC Agreement and any
outplacement expenses must be incurred by Employee no later than the December 31
of the second calendar year following the calendar year in which Employee's
Actual Separation Date occurs.
3.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options vesting, and any and all other benefits and compensation due to
Employee.
4.Equity Awards. If Employee's employment terminates as of the Separation Date
or if Employee is terminated by the Company without Cause or the Employee
terminates for Good Reason and the Supplemental Release becomes effective,
Employee shall be eligible to continue to vest in his Equity Awards to the
extent listed on Appendix A in the column labeled "Vested Before Separation
Date'" in accordance with their existing vesting schedule as set forth in the
Equity Documents as if Employee had remained employed with the Company through
each applicable vesting date. Upon the Supplemental Release becoming effective
in accordance with its terms, Employee will vest in an additional portion of his
Equity Awards consistent with Section above and listed on Appendix A in the
column labeled "Vesting Following Effectiveness of Supplemental Release." If the
Actual Separation Date is before the Separation Date as a result of Employee's
voluntary resignation other than for Good Reason, (a) the Equity Awards that
otherwise would be eligible to vest had Employee continued to be employed by the
Company through the Separation Date will continue to vest on their same vesting
schedule as if Employee had continued to be employed by the Company through the
Separation Date and (b) the Equity Awards that otherwise would be eligible to
vest after the Separation Date had Employee continued to be employed by the
Company through the date that is six months following the Actual Separation Date
will fully vest and settle on March 14, 2017, in each case, pursuant to the
terms of the Equity Awards. Any remaining unvested shares subject to the Equity
Awards will be forfeited as of the Actual Separation Date (with any shares that
could be





--------------------------------------------------------------------------------





vested upon or following the effectiveness of the Supplemental Release not
forfeited until either the effective date of the Supplemental Release or the
date on which Employee's opportunity to sign the Supplemental Release has
expired). Except as set forth in Section 2.b. and Section 4. the Equity Awards
will be governed by the terms and conditions of the Equity Documents.
5.Release of_Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releases"). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:
a.any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
b.any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
c.any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;
d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VIl or the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the Fair Labor Standards Act, the
Fair Credit Reporting Act, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Immigration Control
and Reform Act, the California Family Rights Act, the California Labor Code, the
California Workers' Compensation Act, and the California Fair Employment and
Housing Act;
e.any and all claims for violation of the federal or any state constitution;
f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and
h.any and all claims for attorneys' fees and costs.
i.Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release (a) claims that cannot be released as a
matter of law. including, but not limited to, Employee's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee's release of claims herein bars Employee from recovering such monetary
relief from the Company) (b) claims for indemnification pursuant to any statute
or any agreement with the Company including under its incorporation documents or
otherwise and (c) any claim for coverage under any D&O or other similar





--------------------------------------------------------------------------------





insurance policy. Notwithstanding the foregoing, Employee acknowledges that any
and all disputed wage claims that are released herein shall be subject to
binding arbitration in accordance with Section 17, except as required by
applicable law.
6.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of I967 (''ADEA"), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement, (b) he has 21 days within which to consider this Agreement, (c) he
has 7 days following his execution of this Agreement to revoke this Agreement,
(d) this Agreement shall not be effective until after the revocation period has
expired, and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above. Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement.
7.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.
8.No Pending or Future_ Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.
9.Application for Employment. Employee understands and agrees that. as a
condition of this Agreement. Employee shall not be entitled to any employment
with the Company. and Employee hereby waives any right. or alleged right. of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.
10.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company's trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee's signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.
11.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within 3 business
days of its receipt. a copy of such subpoena or other court order. If approached
by anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees. Employee shall state no more than that he cannot provide counsel
or assistance.
12.Protected Activity Not Prohibited. I understand that nothing in this
Agreement shall in any way limit or prohibit me from engaging in any Protected
Activity. For purposes of this Agreement. "Protected Activity" means filing a
charge or complaint with, or otherwise communicating or cooperating with or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity





--------------------------------------------------------------------------------





Commission, the Occupational Safety and Health Administration, and the National
Labor Relations Board ("Government Agencies"). I understand that in connection
with such Protected Activity. I am permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding, in making any such disclosures
or communications. I agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
Confidential information to any parties other than the Government Agencies. I
further understand that "Protected Activity" does not include the disclosure of
any Company attorney-client privileged communications.
13.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company's human resources department. The Company will not publicly
disparage Employee.
14.Breach. In addition to the rights provided in the "Attorneys' Fees" section
below. Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.
15.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement or any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company or any
fault or liability whatsoever to Employee or to any third party.
16.Costs. The Parties shall each bear their own costs. attorneys' fees, and
other fees incurred in connection with the preparation of this Agreement.
17.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES ("JAMS"), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES ("JAMS RULES"). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL CONCLUSIVE, AND BINDING ON THE PARTIES
TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS' FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE, SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
18.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,





--------------------------------------------------------------------------------





judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee's failure to pay or delayed
payment of federal or state taxes or (b) damages sustained by the Company by
reason of any such claims, including attorneys' fees and costs. This Agreement
is intended to comply with, or be exempt from, Code Section 409A and the final
regulations and official guidance thereunder ("'Section 409A'") and any
ambiguities herein will be interpreted to so comply and/or be exempt from
Section 409A. Each payment and benefit to be paid or provided under this
Agreement is intended to constitute a series of separate payments for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations. The Company and Employee
will work together in good faith to consider either (i) amendments to this
Agreement; or (ii) revisions to this Agreement with respect to the payment of
any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Employee
under Section 409A. In no event will the Company reimburse Employee for any
taxes that may be imposed on Employee as a result of Section 409A.
19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
20.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
21.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.
22.Attorneys' Fee. Except with regard to a legal action challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA,
in the event that either Party brings an action to enforce or effect its rights
under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys' fees incurred in connection with such an
action.
23.Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the CIC Severance Agreement (except as amended by this Agreement),
the Bonus Plan (except as amended by this Agreement) and the Equity Agreements
(except as amended by this Agreement), represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee's relationship with the Company.
24.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company's Chief Executive Officer.
25.Governing Law. This Agreement shall be governed by the laws or the State of
California, without regard for choice-of-law provisions.
26.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within 21 days. Each Party has 7 days after that
Party signs this Agreement to revoke it. This Agreement will become effective on
the 8th day after Employee signed this Agreement so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
"Effective Date").
27.Counterpart. This Agreement may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part or
each of the undersigned.
28.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:





--------------------------------------------------------------------------------





a.
he has read this Agreement;

b.
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel or his own choice or has elected not to retain legal
counsel;

c.
he understands the terms and consequences of this Agreement and of the releases
it contains;

d.
he agrees that the consideration provided under this Agreement satisfies all of
the Company's obligations under the CIC Severance Agreement and

e.
he is fully aware of the legal and binding effect of this Agreement.



(Signature page follows.)





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
 
 
 
MIKE BURNS, AN INDIVIDUAL
 
 
 
 
 
Dated:
November 9, 2016
 
 
/s/ Mike Burns
 
 
 
 
 
 
 
 
 
GIGAMON INC.
 
 
 
 
 
 
 
 
 
 
Dated:
November 9, 2016
 
By:
/s/ Paul Bradley Shinn
 
 
 
Name:
Paul Bradley Shinn
 
 
 
Title:
CLO








--------------------------------------------------------------------------------









Appendix A
The chart below shows the number of shares subject to Employee's outstanding
Equity Awards that will be vested and unvested as of the Separation Date
(assuming continued employment through that date), in all cases, including
amounts that vested in accordance with the accelerated vesting provisions
described in Section 2.b. above. In the event the Actual Separation Date is
different than the Separation Date. the numbers below likely will be subject to
adjustment.


Grant #
Grant Date
Type of Award
Exercise Price
Granted
Exercised at 11/4/2016
Vested Before Separation Date
Unvested Before Separation Date
Vesting Following Effectiveness of Supplemental Release
Vested After Supplemental Release
Forfeited as of Actual Separation Date
 
 
 
 
 
 
(1) (3) (4)
 
(2)
(1) (3) (4)
 
201401
7/29/2014
RSU
N/A
58,984


—


36,865


22,119


7,373


44,238


14,746


201424
11/5/2014
RSU
N/A
6,000


—


6,000


—


—


6,000


—


201503
2/17/2015
RSU
N/A
24,000


—


12,000


12,000


3,000


15,000


9,000


202061
2/16/2016
RSU
N/A
20,000


—


5,000


15,000


2,500


7,500


12,500


202069
2/16/2016
RSU
N/A
8,188


—


4,094


4,094


2,047


6,141


2,047


 
 
 
RSU Totals:
117,172


—


63,959


53,213


14,920


78,879


38,293


202448
2/16/2016
PSU
N/A
20,000


—


5,000


15,000


2,500


7,500


12,500


 
 
 
PSU Totals:
20,000


—


5,000


15,000


2,500


7,500


12,500


201400
7/29/2014
2013/NQ
11.02


99,283


55,842


8,278


35,163


12,410


20,688


22,753


201512
2/7/2015
2013/NQ
21.44


48,000


20,000


4,000


24,000


6,000


10,000


18,000


 
 
 
Option Totals:
147,283


75,842


12,278


59,163


18,410


30,688


40,753



1.
This number includes RSUs that will already have been vested and settled to
Employee as of February 28, 2017.

2.
Represents the number or shares subject to each Equity Award had Employee
continued to be employed with the Company) through the date that is six (6)
months following the Separation Date. In the event the Actual Separation Date is
different than the Separation Date, the number or shares subject to each award
will be recalculated through the date that is six (6) months following the
Actual Separation Date.

3.
With respect to vested RSUs, this number does not reflect any shares of Company
common stock that will be retained by the Company for tax withholding purposes
in connection with the net-settlement on the issuance or shares of the Company's
common stock.

4.
Vesting for the PSU Grant is scheduled to be determined on February 15, 2017.
For the purposes of this document, it has been assumed that the award will be at
100%. Actual reward amount and subsequent vesting to be determined at that day
and 10 be governed by the PSU Agreement signed in connection with grant.






--------------------------------------------------------------------------------











Appendix B
SUPPLEMENTAL RELEASE AGREEMENT
In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release (the "Separation Agreement") between
Mike Burns ("'You") and Gigamon Inc. (the "Company") (collectively referred to
as the "Parties" or individually referred to as a "Party"), the Parties hereby
extend by this Supplemental Release Agreement (the "Agreement") the release and
waiver provisions in the Separation Agreement to any and all claims that may
have arisen between the Effective Date of the Separation Agreement and the
Effective Date of this Agreement, and to add such releases and waivers as
provided herein, expressly including but not limited to a waiver of any federal
age related claims under the ADEA.
1.Release. The undersigned Parties expressly acknowledge and agree that the
terms of the Separation Agreement shall apply equally to this Agreement, shall
be construed to be extended through the Effective Date of this Agreement, and
are incorporated by reference herein. You agree that the consideration provided
in the Separation Agreement represents settlement in full of all outstanding
obligations owed to Employee by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns(collectively, the "Releases"). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement.
2.Unknown Claims. You acknowledge that you have been advised to consult with
legal counsel and that you are familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in your favor at the time of executing the release, which, if known by
you, must have materially affected your settlement with the Releasee. Being
aware of this principle, you agree to expressly waive any rights you may have to
that effect, as well as under any other statute or common law principles of
similar effect.
3.ADEA Waiver. You acknowledge that you are waiving and releasing any rights you
may have under the Age Discrimination in Employment Act of 1967 "ADEA"), and
that this waiver and release is knowing and voluntary. You agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. You acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing that: (a) you should consult with an attorney prior
to executing this Agreement; (b) you have twenty-one (21) days within which to
consider this Agreement; (c) you have seven (7) days following your execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA. nor does it impose
any condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event you sign this Agreement and returns it
to the Company in less than the twenty-one (21)-day period identified above, you
hereby acknowledge that you have freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. You acknowledge and understand
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company's behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the twenty-one (21)-day period.
4.Effective Date. You understand that this Agreement shall be null and void if
not executed by you within the twenty-one (21) day period set forth under
paragraph 3 above. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after you signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
"Supplemental Release Effective Date"").
5.Voluntary Execution. You represent and warrant that you executed this
Agreement voluntarily, without any duress or undue influence by the Company or
any third party, with the full intent of granting the Releasees the





--------------------------------------------------------------------------------





releases set forth in this Agreement. You acknowledge that:
a.
you read this Agreement;

b.
you have been represented in the preparation, negotiation and execution of this
Agreement by legal counsel of your own choice or elected not to retain legal
counsel;

c.
you understand the terms and consequences of this Agreement and of the releases
it contains; and

d.
you are fully aware of the legal and binding effect of this Agreement.

6.Entire Agreement. This Agreement, together with the Separation Agreement
referenced herein (and any agreements survived thereunder), represents the
entire agreement and understanding between the Company and you concerning the
subject matter of this Agreement and your employment with the Company, and the
termination of such relationship from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and your relationship with the Company.
7.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. You consent to personal
and exclusive jurisdiction and venue in the State of California.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
 
 
 
MIKE BURNS, AN INDIVIDUAL
 
 
 
 
 
Dated:
                    , 2016
 
 
 
 
 
 
 
 
 
 
 
 
GIGAMON INC.
 
 
 
 
 
 
 
 
 
 
Dated:
                    , 2016
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 










